 BRYAN ADAIR CONSTRUCTION CO
. 247
Bryan Adair Construction Company, Inc.
 and
 Moun-
tain West Regional Council
 of Carpenters. 
Case 27ŒCAŒ17722
 February 19, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the compliance specification. 
On January 29, 2003, the National Labor Relations 
Board issued an Order
1 that, among other things, ordered 
the Respondent to (1) make whole Fernando Chavez, 
Geoffrey Cobb, Theodore Mallish, and Randy Willis for 
any loss of earnings and other benefits resulting from 

their discharges in violation of the Act; (2) remove from 
its files any reference to their unlawful discharges and 
notify them in writing that this had been done and that 

the discharges would not be used against them; and (3) 
post copies of a notice to employees, in English and 
Spanish, at its facility and, in the event that the Respon-
dent closed that facility, duplicate and mail copies of the 
notice to current and former
 employees.  On June 3, 
2003, the United States Cour
t of Appeals for the Tenth 
Circuit entered its judgment enforcing in full the Board™s 

Order.
2A controversy having arisen over the amount of back-
pay due the discriminatees, on October 24, 2003, the 

Acting Regional Director issued a compliance specifica-
tion and notice of hearing alleging the amounts due un-

der the Board™s Order, and alleging that the Respondent 
had failed to remove the references to the unlawful dis-
charges from its files and had failed to post or duplicate 
and mail the required notices to employees.  The compli-
ance specification notified the Respondent that it should 

file a timely answer complying with the Board™s Rules 
and Regulations.  The Respondent failed to file an an-
swer. By letter dated November 24, 2003, the Acting Re-
gional Attorney advised the Respondent that no answer 

to the compliance specification had been received and 

that unless an answer was filed by December 3, 2003, a 
motion for default judgment would be filed.
3  Neverthe-
less, the Respondent did not file an answer. 
                                                          
                                                                                             
1 Unpublished Order adopting, in the absence of exceptions, the de-
cision of Administrative Law Judge Albert A. Metz issued on Decem-
ber 6, 2002 (JD(SF)Œ95Œ02). 
2 03Œ9557. 
3 Copies of the compliance specifi
cation and the November 24, 2003 
letter were sent to the Respondent 
by certified and regular mail.  The 
copies sent by certified mail we
re returned to the Regional Office 
On January 20, 2004, the General Counsel filed with 
the Board a motion for default judgment, with exhibits 
attached.  On January 23, 200
4, the Board issued an or-
der transferring the proceedi
ng to the Board and a Notice 
to Show Cause why the motion should not be granted.  

The Respondent filed no response.  The allegations in the 
motion and in the compliance specification are therefore 

undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.56(a) of the Board™s Rules and Regula-
tions provides that a respondent shall file an answer 
within 21 days from servi
ce of a compliance specifica-
tion.  Section 102.56(c) provides that if the respondent 

fails to file an answer to the specification within the time 
prescribed by this section, th
e Board may, either with or 
without taking evidence in support of the allegations of 
the specification and without further notice to the re-
spondent, find the specification to be true and enter such 
order as may be appropriate.   
According to the uncontroverted allegations of the Mo-
tion for Default Judgment, the Respondent, despite hav-

ing been advised of the filing requirements, has failed to 

file an answer to the comp
liance specification.  In the 
absence of good cause for the 
Respondent™s failure to file 

an answer, we deem the al
legations in the compliance 
specification to be admitted as true, and grant the Gen-
eral Counsel™s Motion for Default Judgment.  Accord-
ingly, we conclude that the net backpay due the discrimi-

natees is as stated in the compliance specification and we 
will order the Respondent to pay those amounts to the 
discriminatees, plus interest
 accrued to the date of pay-
ment.
4 marked ﬁunclaimed.ﬂ  The compliance specification and the November 
24, 2003 letter sent by regular mail were not returned.  It is well settled 

that a respondent™s failure or refusa
l to accept certified mail or to pro-
vide for appropriate serv
ice cannot serve to defeat the purposes of the 
Act.  See, e.g., 
I.C.E. Electric, Inc.
, 339 NLRB No. 36 fn.2 (2003), and 
cases cited therein.  Further, the failure of the Postal Service to return 
the copy of the compliance specification and letter that were served by 
regular mail indicates actual receipt of that document.  See Id. 
4 As indicated above, the compli
ance specification alleges that the 
Respondent had failed to remove the references to the unlawful dis-

charges from its files and had failed to post or duplicate and mail the 

required notices to employees.  By failing to file an answer, the Re-
spondent has effectively admitted that 
it has failed to do so.  Neverthe-
less, we find it unnecessary in this 
proceeding to order the Respondent 
to remove the references to the unlawful discharges from its records 

and to post or duplicate and mail the notices to employees, as those 
actions are included in our previous Order that has been enforced by the 

court of appeals.  See 
Ryder System
, 302 NLRB 608, 610 fn.9 (1991), 
enfd. 983 F.2d 705 (6th Cir. 1993). 
341 NLRB No. 31 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 248 
ORDER The National Labor Relations Board orders that the 
Respondent, Bryan Adair Construction Company, Inc., 
Broken Arrow, Oklahoma, it
s officers, agents, succes-
sors, and assigns, shall make whole the individuals 
named below by paying them the amounts following 
their names, plus interest as set forth in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987), and minus tax 

withholdings required by Federal and State laws: 
 Fernando Chavez  $ 4,577.77 
Geoffrey Cobb     3,831.74 
Theodore Mallish     8,191.68 
Randy Willis    10,031.52 
TOTAL:   $26,632.71 
     